PEOYOSTX, J.
This is a suit in nullity of marriage, on the ground that the plaintiff is a white man and the defendant a colored woman. .The defendant has always passed *760for a white person. She attended the public schools as such, and was married to plaintiff as such. Her father was unquestionably white, and was married to her mother. The preponderance of the evidence is that her mother also passed for a white woman. Whether she was such really or not is- left doubtful. The trial judge saw her on the witness stand, and saw and heard the other witnesses, and concluded that she was white.
Judgment affirmed.